J-S59012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRED MINOR                                 :
                                               :
                       Appellant               :   No. 3257 EDA 2018

             Appeal from the PCRA Order Entered October 18, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0402601-2004


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 23, 2019

       Fred Minor appeals, pro se, from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing as untimely his serial

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546.1 Upon careful review, we affirm.

       On September 2, 2004, a jury found Minor guilty of aggravated assault,

robbery, burglary, and possessing an instrument of crime. On October 20,

2004, the Honorable Albert John Snite, Jr., sentenced Minor to 18 to 36 years

of imprisonment. Minor timely filed a direct appeal, which he subsequently

withdrew on March 30, 2005. On September 16, 2005, Minor filed his first

____________________________________________


1 Minor further filed a motion in this Court styled as a “Petition for Lord[’]s
Release[],” in which he requests “liberty, remission, pardon, clemency,
amnesty, [and] sovereign immunity” based on various Bible verses. See
Petition/Motion, 10/21/19, at 1-2. We are unable to grant the requested
relief.
J-S59012-19



pro se PCRA petition.         After appointed counsel filed a “no-merit” letter

pursuant to the dictates of Commonwealth v. Turner, 522 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc), the PCRA Court dismissed the petition on June 11, 2007, and allowed

counsel to withdraw. On March 19, 2008, this Court affirmed the PCRA court’s

dismissal.    Commonwealth v. Minor, 953 A.2d 603 (Pa. Super. 2008)

(Table) (unpublished memorandum).

       Minor filed his second pro se PCRA petition on April 11, 2011, which the

PCRA court dismissed as untimely on December 22, 2011.           Minor did not

appeal that dismissal. On October 14, 2014, Minor filed his third pro se PCRA

petition, which the PCRA court dismissed as untimely on July 8, 2015. This

Court affirmed that dismissal on June 10, 2016. Commonwealth v. Minor,

153 A.3d 1105 (Pa. Super. 2016) (Table) (unpublished memorandum).

       On April 4, 2017, Minor filed the instant pro se petition, styled as a

“Petition for Writ of Habeas Corpus Ad Subjiciendum.” PCRA Petition, 4/4/17,

at 1. The trial court construed his petition as cognizable under the PCRA.2 On

July 30, 2018, the PCRA court issued notice of its intent to dismiss pursuant

to Pa.R.Crim.P. 907, and on October 18, 2018, the court dismissed Minor’s

petition.




____________________________________________


2 See Commonwealth v. Fahy, 737 A.2d 214, 223-24 (Pa. 1999) (PCRA
subsumes writ of habeas corpus; imposes timeliness requirement).

                                           -2-
J-S59012-19



     Minor filed a timely notice of appeal on October 30, 2018, followed by a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). Minor raises the following issues for our consideration:

        1. Did [the PCRA] court err and/or abuse it[’s] discretion
           as a matter of law or [c]onstitutional law when it
           suspended [Minor’s] privilege of habeas corpus?

        2. Did [the PCRA] court err and/or abuse it[’s] discretion
           as a matter of law or [c]onstitutional law when [it]
           dismissed [the Petition for Writ of Habeas Corpus Ad
           Subjiciendum] based on issues not cognizable to PCRA
           exceptions?

        3. Did [the PCRA] court err and/or abuse it[’s] discretion
           as a matter of law or Constitutional law when [it]
           assumed the court had the power to carry out, effect
           a result, order or execute any judgment, record,
           transcripts, or pronouncement (relating to 18
           Pa.C.S.A. §§ 3701, 2702, and 3502) on [Minor]?

        4. Did [the PCRA] court err or abuse it[’s] discretion as
           a matter of law or [c]onstitutional law when [it]
           dismissed    sound     habeas     corpus       claims?

        5. Did [the PCRA] court err and/or abuse it[’s] discretion
           as a matter of law or [c]onstitutional law when [it]
           relied on rule making that abridges the substantive
           Bill of Rights grand jury fundamental basis of fairness?

        6. Did [the] lower court err and/or abuse it[’s] discretion
           as a matter of law or [c]onstitutional law when it
           assumed [it] had statutory authority to impose a
           penalty of imprisonment?

        7. Did [the] lower court err and/or abuse it[’s] discretion
           as a matter of law or [c]onstitutional law when [it]
           incorporated a motion for order to discharge [Minor]
           from Accelerated Rehabilitative Disposition and order
           for a filed certification from the Department of
           Corrections?

                                    -3-
J-S59012-19



Brief of Appellant, at 14.

        Before addressing the merits of Minor’s claims on appeal, we must first

determine whether his PCRA petition was timely. A petition for relief under

the PCRA, including a second or subsequent petition, must be filed within one

year of the date the judgment becomes final. See 42 Pa.C.S.A. § 9545(b);

see also Commonwealth v. Alcorn, 703 A.2d 1054 (Pa. Super. 1997).

There are, however, three exceptions to the timeliness requirement, set forth

in section 9545(b) of the PCRA.3 Where the petitioner pleads and proves that

he has met an exception to the time bar, the petition will be considered timely.

42 Pa.C.S.A. § 9545(b). A PCRA petition invoking one of these exceptions,

however, “must be filed within 60[4] days of the date the claims could have

____________________________________________


3   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference of government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States.

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).

4 On October 24, 2018, the General Assembly amended subsection 9545(b)(2)
to enlarge the time in which a petitioner may invoke a PCRA time-bar



                                           -4-
J-S59012-19



been presented.” Commonwealth v. Hernandez, 79 A.3d 649, 650 (Pa.

Super. 2013); see 42 Pa.C.S.A. § 9545(b)(2). The timeliness requirements

of the PCRA are jurisdictional in nature, and accordingly, a PCRA court cannot

hear untimely petitions. Commonwealth v. Vega, 754 A.2d 714, 718 (Pa.

Super. 2000).

       Minor’s judgment of sentence became final on March 30, 2005, after he

withdrew his direct appeal. 42 Pa.C.S.A. § 9545(b)(3); Commonwealth v.

McKeever, 947 A.2d 782, 785 (Pa. Super. 2008) (judgment of sentence final

under PCRA when defendant discontinues direct appeal). Therefore, the

deadline for Minor’s PCRA petition was March 30, 2006. The instant petition,

filed more than eleven years after his judgment of sentence became final, is

patently untimely.

       None of Minor’s seven claims acknowledges the PCRA’s time-bar or

attempts to plead and prove an enumerated exception. See Brief of Appellant

at 1-14. Accordingly, the PCRA court was without jurisdiction to entertain

Minor’s petition.    Commonwealth v. Beasley, 741 A.2d 1258, 1261 (Pa.

1999) (the petitioner’s “burden necessarily entails an acknowledgement by

the petitioner that the PCRA petition under review is untimely but that one or

more of the exceptions apply.”).
____________________________________________


exception from 60 days to one year from the date the claim arises. See Act
2018, Oct. 24, P.L. 894, No. 146, § 2, effective in 60 days [Dec. 24, 2018].
However, the amendment applies only to claims arising on December 24,
2017, or thereafter. Id. at § 3. In this case, all of Minor’s claims arose prior
to the operative date of the amendment, so the 60-day period applies.


                                           -5-
J-S59012-19



      Because Minor has failed to plead and prove an exception to the PCRA’s

time bar, the PCRA court correctly determined that it lacked jurisdiction to

address   the   claims    raised   by   Minor   in   his   serial   PCRA   petition.

Commonwealth v. Robinson, 837 A.2d 1157 (Pa. 2003).                  We therefore

affirm the PCRA court’s order denying post-conviction relief.

      Order affirmed. Motion denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/19




                                        -6-